Order granting motion to dismiss third-party plaintiff’s second cause of action unanimously reversed, on the law, and the motion denied, with costs to third-party plaintiff-appellant. The original complaint is susceptible of the construction that third-party plaintiff’s acts were supervisory only and that its liability is occasioned by acts done by the subcontractor under general supervision. Consequently, the liability of third-party defendant may not be determined from the pleadings alone. Concur — Breitel, J. P., Rabin, McNally, Stevens and Bergan, JJ.